DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/049,360 filed on July 30, 2018 in which claims 1-20 are presented for examination.
Status of Claims

Claims 1-4, 6-7, 9-13, and 21-29 are allowed, of which claims 1, 11 and 21 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-4, 6-7, 9-13, and 21-29 are allowed.
The closest prior art of records, e.g., Shmuylovich et al. (US 10,528,262 B1) teaches a system provides of data islands of a federated environment storing scalable data used to efficiently search for data and/or other objects across the federated environment and access details of any objects while minimizing the data replicated across all of the data islands; [Abstract]. This is similar to the Applicant’s invention because of a method and product for implementing application consistent snapshots of a sharded relational database across multiple storage arrays; [Abstract]. 
However, Shmuylovich does not explicitly disclose “…freezing the data shard distributed across the plurality of storage clusters.” 
While the prior art disclose several of the directors may be clustered together at one or more sites and in which the sites are geographically distant from one another; [col. 6 line 25]). 
Whereas the invention discloses “initiating the generation of the application consistent snapshot in response to confirmation that the data shard distributed across the plurality of storage clusters is frozen.   
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 17. 
	The dependent claims depending upon claims 1, 11 and 17 are also distinct from the prior art for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/24/2021